Exhibit 10.3

AMENDMENT TO CRUDE OIL PURCHASE AGREEMENT

This Amendment to Crude Oil Purchase Agreement (“Amendment”) is entered into
between Resolute Natural Resources Company, LLC (“Resolute”) and Western
Refining Southwest, Inc. (“Western Southwest”). Navajo Nation Oil and Gas
Company (“NNOGC”) acknowledges and consents to this Amendment as set forth
below.

WHEREAS, Resolute and Western Southwest entered into a Crude Oil Purchase
Agreement dated July 7, 2014 (the “Agreement”); and

WHEREAS, Resolute and Western Southwest desire to amend the term of the
Agreement, and also to amend the percentages indicated on Exhibit A to the
Agreement, which were incorrectly listed on the original Exhibit A to the
Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Resolute and Western Southwest hereby agree as
follows:

 

  1. The section of the Agreement entitled “Term” shall be amended and restated
as follows:

This Agreement shall commence on the Effective Dates as set forth in the
Agreement, and continue until December 31, 2014 (the “Initial Term”). This
Agreement will continue automatically after the Initial Term until March 31,
2015, and thereafter on a month-to-month basis unless and until terminated by
either Party with ninety (90) days prior written notice of termination. The
period during which the Agreement is in effect shall be referred to as the
“Term.”

 

  2. Effective January 1, 2015, the discount of $9.50 set forth in the “Price”
section of the Agreement shall be amended to $8.00.

 

  3. Exhibit A to the Agreement shall be amended and restated as of the
Effective Dates as follows:

EXHIBIT A

 

Lease Name

  

County/State

     Percentage
(Resolute & NNOGC combined) Aneth Unit – all leases    San Juan, Utah     
87.250942% McElmo Creek Unit – all leases    San Juan, Utah      82.136043%
Ratherford Unit – all leases    San Juan, Utah      77.694259%



--------------------------------------------------------------------------------

  4. All capitalized terms used but not defined in this Amendment shall have the
meanings given to such terms in the Agreement. Except as expressly amended
hereby, all terms and conditions contained in the Agreement shall remain in full
force and effect without amendment. If and to the extent that any terms and
conditions of this Amendment are in conflict with any terms and conditions of
the Agreement, this Amendment shall govern and prevail.

AGREED to as of the dates set forth below:

 

WESTERN REFINING SOUTHWEST, INC.     RESOLUTE NATURAL RESOURCES COMPANY, LLC By:
  /s/ Mark Smith     By:   /s/ James M. Piccone

Printed Name:   Mark Smith     Printed Name:   James M. Piccone

Title:   President, Refining and Marketing     Title:   President Date:  
12/31/14     Date:   12/31/14

Navajo Nation Oil and Gas Company, a/k/a Navajo Nation Oil & Gas Company, Inc.
(“NNOGC”) hereby acknowledges and consents to this Amendment.

 

      Navajo Nation Oil and Gas Company       By:   /s/ Louis Denetsosie

      Printed Name:   Louis Denetsosie

      Title:   Chief Executive Officer and President       Date:   12/31/14